Exhibit 10.1

 

IXIS Real Estate Capital Inc.

36th Floor

9 West 57th Street

New York, NY 10019

Attention: Raymond Sullivan

 

August 25, 2005

 

Dear Mr. Sullivan:

 

Reference is made to the Third Amended and Restated Master Repurchase Agreement,
dated as of September 10, 2004, as amended from time to time (the “Agreement”),
among New Century Mortgage Corporation (“NCMC”), NC Residual II Corporation
(“NCRC”), NC Capital Corporation (“NCCC”) and New Century Credit Corporation, a
California corporation (“New Century”, and together with NCMC, NCCC and NCRC,
“Seller”) and IXIS Real Estate Capital Inc. (“Buyer”). Terms used in this letter
not otherwise defined shall have meaning ascribed to them in the Agreement.

 

Seller has requested a temporary increase in the Maximum Amount set forth under
the Agreement and Buyer has agreed to such temporary increase in the form of an
uncommitted amount to be added to the existing committed amount. Such increase
shall be effective from the date hereof to the close of business on September
23, 2005 (the “Temporary Period”). The Agreement is hereby amended and the
following definitions are hereby amended and restated or added as follows:

 

“Maximum Amount” shall mean during the Temporary Period, $850,000,000 and at all
other times, $700,000,000.

 

“Maximum Committed Amount” shall mean $700,000,000.

 

“Maximum Uncommitted Amount” shall mean during the Temporary Period,
$150,000,000.

 

Also, Buyer may, in its sole discretion, temporarily increase any or all
Sub-Limits set forth in the Agreement during the Temporary Period.

 

During the Temporary Period, each Transaction Request delivered by Seller under
the Agreement shall be deemed to be a request for a committed Transaction;
provided that if after giving effect to the requested committed Transaction, the
aggregate amount of outstanding committed Transactions shall have Purchase
Prices in excess of the Maximum Committed Amount, such latest request shall be
deemed a request for an uncommitted Transaction.

 

In addition, any payment made by Seller to repurchase Purchased Assets shall be
first applied to repurchase Purchased Assets under uncommitted Transactions
until all outstanding uncommitted Transactions have been terminated; it being
understood that it is the intention of the parties hereto that at no time shall
there be any outstanding uncommitted Transactions when the aggregate amount of
the Purchase Price with respect to all outstanding committed Transactions is
less than the Maximum Committed Amount.



--------------------------------------------------------------------------------

Except for these temporary increases, all other terms and conditions in the
Agreement and all other Repurchase Documents shall remain in full force and
effect in accordance with their respective terms.

 

This letter agreement may be executed in any number of counterparts, each of
which shall constitute an original document, and all of which together shall
constitute one and the same instrument.

 

This letter agreement shall be governed and construed in accordance with the
laws of the State of New York without regard to conflicts of laws principles.

 

Any part or provision of this agreement which is prohibited or unenforceable or
is held to be void or unenforceable in any jurisdiction shall be ineffective, as
to such jurisdiction, to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof. To the extent permitted by
applicable law, the parties hereto waive any provision of law which prohibits or
renders void or unenforceable any provision hereof.

 

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Kindly execute below to signify your consent to the foregoing.

 

Sincerely,

NEW CENTURY MORTGAGE

CORPORATION

By:

 

/s/ Kevin Cloyd

   

Name:

 

Kevin Cloyd

   

Title:

 

Executive Vice President

NC CAPITAL CORPORATION

By:

 

/s/ Kevin Cloyd

   

Name:

 

Kevin Cloyd

   

Title:

 

President

NC RESIDUAL II CORPORATION

By:

 

/s/ Kevin Cloyd

   

Name:

 

Kevin Cloyd

   

Title:

 

Executive Vice President

NEW CENTURY CREDIT
CORPORATION

By:

 

/s/ Kevin Cloyd

   

Name:

 

Kevin Cloyd

   

Title:

 

Executive Vice President



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first written above:

 

IXIS REAL ESTATE CAPITAL INC.

By:

 

/s/ John Piscina

   

Name:

 

John Piscina

   

Title:

 

Managing Director

By:

 

/s/ Kathy Lynch

   

Name:

 

Kathy Lynch

   

Title:

 

Director